Citation Nr: 0808903	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  06-14 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether a declaration of forfeiture of eligibility for VA 
benefits under the provisions of 38 U.S.C.A. § 6103(a) (West 
2002) against the appellant was proper.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1946 to April 
1947.  The appellant seeks benefits as the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that determined that the 
appellant had forfeited her eligibility to VA benefits.  In 
July 2007, the appellant testified before the Board at a 
hearing that was held at the RO.


FINDINGS OF FACT

1.  The appellant submitted a July 1981 certificate from the 
Local Civil Registrar which demonstrated that the veteran had 
died in March 1971 as a result of bronchial asthma.  Dr. 
Mauro Mondala was listed as the veteran's attending 
physician.  

2.  There is no evidence of record that clearly demonstrates 
that Dr. Mondala treated the veteran at any time during his 
life or that he was present at the time of the veteran's 
death.  Additionally, there is no evidence of record that 
clearly demonstrates that Dr. Palad attended the veteran at 
the time of his death.

3.  There is no evidence which establishes that at the time 
the July 1981 medical certificate was created, the appellant 
knowingly procured false documentation of medical treatment, 
including certification as to the cause of the veteran's 
death.






CONCLUSION OF LAW

The statutory criteria for forfeiture of the appellant's 
rights, claims, and benefits under the laws administered by 
VA have not been met beyond a reasonable doubt.  38 U.S.C.A. 
§ 6103 (West 2002); 38 C.F.R. §§ 3.901, 3.905 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Forfeiture of VA Benefits

Any person who knowingly makes or causes to be made, or 
conspires, combines, aids, or assists in, agrees to, arranges 
for, or in any way procures the making or presentation of a 
false or fraudulent affidavit, declaration, certificate, 
statement, voucher, or paper, concerning any claim for 
benefits under any of the laws administered by the Secretary, 
shall forfeit all rights, claims, and benefits under all laws 
administered by the Secretary (except laws relating to 
insurance benefits).  38 U.S.C.A. § 6103(a). 

Fraud is an act committed when a person knowingly makes or 
causes to be made or conspires, combines, aids, or assists 
in, agrees to, arranges for, or in any way procures the 
making or presentation of a false or fraudulent affidavit, 
declaration, certificate, statement, voucher, or paper, 
concerning any claim for benefits under any laws administered 
by VA (except laws relating to insurance benefits).  
38 C.F.R. § 3.901(a).

A forfeiture action is an adversarial process initiated by 
VA.  Such an adversarial process requires the application of 
a beyond a reasonable doubt standard to declare a forfeiture.  
That standard of proof is much higher than the typical claims 
adjudication standard.  The beyond a reasonable doubt 
standard is a higher standard of proof than the clear and 
unmistakable evidence (obvious or manifest) standard required 
to rebut the presumption of aggravation or the clear and 
convincing evidence standard required to show actual 
employability in reducing a rating of 100 percent.  Trilles 
v. West, 13 Vet. App. 314 (2000); 38 C.F.R. §§ 3.306(b); 
3.343(c).  

VA must determine whether the evidence establishes beyond a 
reasonable doubt that the appellant knowingly made or caused 
to be made false or fraudulent statements concerning a claim 
for benefits.  The determination of whether the appellant 
knowingly submitted false or fraudulent evidence to VA is a 
question of fact.  Macarubbo v. Gober, 10 Vet. App. 388 
(1997).

Whoever knowingly makes a false or fraudulent affidavit 
concerning any claim for benefits under the laws administered 
by VA (except for insurance benefits) shall forfeit all 
rights, claims, and benefits under all laws administered by 
VA (except insurance benefits).  38 U.S.C.A. § 6103(a); 38 
C.F.R. § 3.901(a).

Forfeiture will not be declared until an individual has been 
notified by VA of the right to present a defense and notice 
of the specific charges, a detailed statement of the evidence 
supporting the charges, citation and discussion of the 
applicable statute, the right to submit a statement or 
evidence within 60 days either to rebut or explain, and the 
right to a hearing within 60 days.  38 C.F.R. § 3.905(b).  In 
this case, the record indicates that VA followed all 
procedural notification requirements. VA Adjudication 
Procedure Manual, M21- 1, Part IV, Ch. 36 (Apr. 3, 1992), and 
Change 135 (Apr. 6, 2001), and Change 147 (Nov. 5, 2001), and 
Change 192 (Feb. 26, 2004).

The burden of proof is upon VA to show that forfeiture is 
supported by the evidence beyond a reasonable doubt.  Trilles 
v. West, 13 Vet. App. 314 (2000).

The record reflects that the veteran served on active duty 
from August 1946 to April 1947, and that he was discharged 
from service for reasons related to bronchial asthma.  Prior 
to his death, the veteran was service-connected for bronchial 
asthma. He had been in receipt of a 30 percent disability 
rating for bronchial asthma since April 16, 1947.  The record 
also reflects that the veteran passed away on March [redacted], 1971.

The veteran's claims file was determined to be missing in 
July 1987.  His file was unable to be rebuilt due to a lack 
of sufficient information.  In November 1990, VA received 
correspondence from the appellant indicating that she was now 
totally blind and that she was requesting that her claim for 
Dependency and Indemnity Compensation (DIC) benefits be 
reopened.  The appellant was informed that VA had been unable 
to locate his claims file.  VA requested that she submit to 
VA all copies of correspondence from VA regarding allowances 
or disallowances of VA benefits, in addition to copies of the 
veteran's service records, a certificate of marriage between 
her and the veteran, and the certificate of death.  In 
February 1991 the appellant responded that all records had 
been lost.  Even had they not been lost, she stated that as 
she was blind she would not have been able to locate the 
records requested by VA.  Shortly thereafter, however, the 
appellant submitted a copy of her June 1955 certificate of 
marriage to the veteran, the April 1947 certificate of the 
veteran's honorable discharge from the United States Army, 
and the August 1947 award of service connection for bronchial 
asthma.  The appellant again requested assistance in pursuing 
her claim for service connection for the cause of the 
veteran's death.  In support of her claim she asserted that 
the veteran died as a result of his bronchial asthma, for 
which he had been service-connected during his lifetime.  

In March 1991, the appellant submitted a certificate from the 
Local Civil Registrar dated in July 1981 which demonstrated 
that the veteran had died in March 1971 as a result of 
bronchial asthma.  It was noted in the certificate that the 
certificate had been issued at the request of the appellant, 
for record purposes.  In December 1991, the appellant 
submitted a December 1991 medical certificate executed by 
Andres T. Rosario, M.D., which demonstrated that he had 
treated the veteran from 1965 to 1970 for acute bronchitis, 
influenza, gastrointestinal diarrhea, bronchial asthma, and 
general body weakness and poor health.  The certificate also 
indicated that the veteran had died of bronchial asthma in 
March 1971.

In January 1993 the RO initiated a field investigation for 
the purpose of gathering additional information regarding the 
veteran's cause of death.  During the course of the field 
investigation, the mother and son of the appellant were 
interviewed.  Each testified that the veteran had been sick 
prior to his death, and that he had been afflicted with 
bronchial asthma.  Neither, however, directly attributed his 
death to his bronchial asthma.  The appellant was also 
interviewed during the field investigation.  No deposition, 
however, was taken, due to the appellant's lack of 
cooperation.  She spoke only of her desire that her claim for 
benefits be approved.  The interviewer noted that the 
appellant appeared to be unaware of the contents of the 
medical certificate she had submitted to VA in support of her 
claim.  The investigator was unable to make contact with Dr. 
Rosario, the physician who executed the December 1991 medical 
certificate.  His friends and relatives stated that he was in 
hiding and refused to comment on his whereabouts.  The 
investigator was able to contact Dr. Rafael Palad, a 
physician who treated the veteran for bronchial asthma for 
many years.  Dr. Palad, however, stated that he no longer had 
records of treatment for the veteran, as his office had been 
destroyed by fire in both 1970 and 1980.  Finally, a records 
search revealed a certificate from the Local Civil Registrar 
which demonstrated that the veteran had died in March 1971 as 
a result of bronchial asthma.  A Dr. Mauro Mondala, now 
deceased, had signed the certificate.  

A March 1993 rating decision denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death, due to insufficient facts and findings 
surrounding the circumstances of the veteran's death.  The 
appellant disagreed with this decision, and submitted several 
affidavits in support of her claim.  The first affidavit was 
executed by two of the veteran's friends, [redacted], and [redacted] 
[redacted].  They attested that they had known the veteran for 
many years, and during that time knew him to suffer with 
bronchial asthma.  They additionally had known that he had 
been treated for bronchial asthma by Dr. Palad, including 
shortly prior to his death.  The second affidavit, executed 
in April 1993 by [redacted], indicated that [redacted] had 
known the veteran to have been suffering with bronchial 
asthma shortly before his death because she had personally 
asked Dr. Palad what was the cause of the veteran's death, 
whereupon she had been informed that the cause of death was 
bronchial asthma.  She additionally attested that upon 
learning the veteran's cause of death she had gone to the 
local civil registrar to inform the registrar of the cause of 
death.  In the third affidavit, [redacted] attested that he 
had known the veteran to have bronchial asthma prior to his 
death.  Finally, in the fourth affidavit, [redacted] and [redacted] 
[redacted] attested that they had observed the veteran to have 
trouble with bronchial asthma during his lifetime, and had 
seen the veteran receive treatment for bronchial asthma at 
his residence from Dr. Rosario.  Additionally, these affiants 
attested that Dr. Palad had informed them that the veteran's 
condition was critical.

In May 1993 the RO requested records from Dr. Palad.  In a 
June 1993 response, however, Dr. Palad stated that his 
records had been destroyed by fire and were no longer 
available.  He recalled, however, that he had treated the 
veteran for bronchial asthma.  

The RO confirmed the denial of the claim in a November 1993 
rating decision.  In response, the appellant submitted a 
January 1994 affidavit executed by E. Soriano, in which E. 
Soriano attested that she had been a member of the Integrated 
Midwives Association and she could very well remember having 
gone with Dr. Mauro Mondala as his attendant to the veteran's 
home.  When they arrived at the veteran's home, Dr. Mondala 
determined that the veteran was in critical condition as a 
result of his bronchial asthma.  She further attested that 
she and Dr. Mondala had been present at the time of the 
veteran's death.  The appellant additionally submitted a 
December 1993 certificate from the Local Civil Registrar 
which indicated, according to the facts of death as they 
appeared as registered in March 1971, that Dr. Mondala had 
been the attending physician at the time of the veteran's 
death.  The certificate was noted to have been issued at the 
request of Dr. Rosario.

By a May 1994 rating decision the RO again confirmed the 
denial of the claim for service connection.  The appellant 
disagreed with the continued denial.  VA in response obtained 
a medical opinion in September 1996 regarding the cause of 
the veteran's death.  Upon review of the claims file, the 
examiner determined that there was no evidence to either 
support or contradict a relationship between the veteran's 
cause of death and his bronchial asthma.  

Given that the evidence appeared to be in equipoise, the RO 
granted the appellant's claim for service connection for the 
cause of the veteran's death in an October 1996 rating 
decision.  By a February 1997 rating decision, the RO found 
that the appellant was entitled to special monthly 
compensation based upon the need for the  regular aid and 
attendance of another person.  

In December 2001 the RO initiated a field investigation for 
purpose of determining whether the appellant was still living 
and was still in need of the regular aid and attendance of 
another person.  The investigation disclosed that the 
appellant was still living and that she was ambulatory and 
capable of attending to her personal needs without the 
assistance of another person.  The appellant admitted that in 
the past her vision had been impaired as a result of 
cataracts.  Four years earlier, however, she had undergone 
the surgical removal of the cataracts and she was now able to 
see without difficulty.  The appellant was scheduled for a VA 
examination in May 2002 but she failed to report.  By a June 
2002 rating decision the RO proposed to terminate her 
entitlement to special monthly compensation based upon the 
need for the regular aid and attendance of another person.  
In July 2002, the appellant reported for VA examination, as a 
result of which it was determined that she was able to see 
with each eye without difficulty and that she was no longer 
in need of the regular aid and attendance of another person.  
An October 2002 rating decision discontinued her entitlement 
to special monthly compensation, effective November 1, 2002.

In September 2002, VA received correspondence from an 
individual who identified himself as a "concerned citizen."  
The individual alleged in the correspondence that the 
appellant had fraudulently obtained VA benefits related to 
the veteran's cause of death.  The individual stated that it 
was well-known in the area in which the veteran and the 
appellant lived that the veteran did not die as a result of 
his service-connected bronchial asthma.  To the contrary, it 
was well-known that the veteran had died as a result of 
pulmonary tuberculosis and beri beri.  The individual stated 
that the appellant had obtained the assistance of a claims 
fixer and that the claims fixer had arranged for the 
fabrication of medical certificates indicating that Dr. Mauro 
Mondala had treated the veteran for bronchial asthma, and 
that Dr. Mondala had determined that the veteran had died as 
a result of bronchial asthma.  In fact, Dr. Mondala had never 
treated the veteran, and he was not present at the time of 
the veteran's death.  

In support of these allegations, the individual submitted a 
copy of a statement of the case dated in April 1972, in which 
the appellant's claim for service connection for the cause of 
the veteran's death had been denied.  This document was 
purportedly among those contained in the veteran's missing 
claims file.  Evidence recited in the statement of the case 
included an August 1971 certificate from Dr. Palad which 
showed that Dr. Palad had treated the veteran until his death 
in 1971 and that the veteran's immediate cause of death had 
been determined to be heart failure secondary to bronchial 
asthma.  Additionally, a November 1971 field investigation 
revealed that several of the veteran's neighbors believed him 
to have died as a result of  bronchial asthma, although it 
was acknowledged that he also suffered from tuberculosis and 
beri beri.  An interview with Dr. Palad revealed that he 
believed the veteran to have died as a result of cardio-
respiratory arrest as a result of pulmonary tuberculosis.  It 
was also determined as a result of the field investigation 
that at the time of the veteran's death there were no 
physicians attending him.  These factors, combined with the 
facts that the veteran had not sought an increase in his 
disability rating for bronchial asthma and had not attempted 
to obtain VA treatment for bronchial asthma during his 
lifetime, were determined to weigh against a finding that the 
veteran's cause of death was related to his service.

In February 2003 the same individual submitted additional 
correspondence to VA.  In this additional correspondence, the 
individual again stated that it was common knowledge that the 
veteran had died of beri beri and not of bronchial asthma, 
and that Dr. Mondala had never treated the veteran.  In 
support of these assertions, the individual again submitted a 
copy of the April 1972 statement of the case.

As a result of the correspondence received from the 
individual, the RO contacted the appellant and requested that 
she come to the RO to address the allegations of fraud.  In 
August 2003 and November 2004 hearings, the appellant denied 
having committed fraud in pursuit of the procurement of VA 
benefits.  The appellant continued to assert that Dr. Palad 
had attended the veteran at the time of his death, despite 
conflicting evidence that suggested that he had not been 
present at the time of the veteran's death.

Due to the discrepancies in the appellant's testimony and the 
evidence of record, in a July 2005 decision, the Director of 
the Compensation and Pension Service determined that the 
weight of the evidence supported a finding that the appellant 
had submitted fraudulent evidence in support of her claim, in 
violation of 38 U.S.C.A. § 6103(a).  A declaration of 
forfeiture for fraud was invoked against the appellant.  

In July 2007 testimony before the Board, the appellant stated 
that she had not submitted fraudulent evidence in support of 
her claim for VA benefits.

The Board is obligated to determine the credibility and 
probative value of all evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the veteran.  38 U.S.C.A. § 7104(d) (West 2002); 
Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. 
App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).  The Board has 
the authority to discount the weight and probity of evidence 
in the light of its own inherent characteristics and its 
relationship to other items of evidence.  Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997); Hayes v. Brown, 5 Vet. App. 
60 (1993) (it is the responsibility of the Board to assess 
the credibility and weight to be given the evidence); Wood v. 
Derwinski, 1 Vet. App. 190 (1992).

While the evidence indeed establishes inconsistencies 
regarding the circumstances of the veteran's death, there is 
insufficient evidence to demonstrate beyond a reasonable 
doubt that the appellant knowingly made or caused to be made 
false or fraudulent material evidence.  

The evidence clearly demonstrates that Dr. Palad treated the 
veteran for bronchial asthma.  As Dr. Palad's records, 
however, were destroyed by fire, and Dr. Palad did not 
specifically state that he was present at the time of the 
veteran's death, it is not clear whether he was actually 
present at the time the veteran passed away.  This lack of 
evidence neither weighs in favor of nor against the 
invocation of forfeiture.  Similarly, given that Dr. Rosario 
was never located during the course of the field 
investigation and no records associated with his treatment of 
the veteran have been associated with the claims file, it is 
not clear whether he ever treated the veteran or whether he 
was actually present at the time the veteran passed away.  
This lack of evidence neither weighs in favor of nor against 
the invocation of forfeiture.  Additionally, there are no 
records associated with Dr. Mondala's alleged treatment of 
the veteran.  It therefore is not clear whether he ever 
treated the veteran or whether he was actually present at the 
time the veteran passed away.  Significantly, however, there 
is no evidence of record which demonstrates beyond a 
reasonable doubt that Dr. Mondala did not treat the veteran 
or that he was not present at the time of his death.  While 
there is evidence suggestive of such a finding, it is not 
shown beyond a reasonable doubt.

While the copy of the April 1972 statement of the case 
submitted by the "concerned citizen" references evidence 
that weighs in favor of the invocation of forfeiture, the 
specific evidence cited is no longer of record.  The Board 
accordingly is unable to evaluate and weigh that evidence in 
determining whether it was material evidence that is, beyond 
a reasonable doubt, fraudulent.  The Board additionally finds 
that the evidence that is of record is not fraudulent beyond 
a reasonable doubt.  The Board acknowledges that the 
appellant was determined to be uncooperative on field 
investigation in December 1993.  It is not clear from the 
notes associated with her interview, however, whether she was 
uncooperative in terms of evading questions or whether, as 
she spoke only of her desire that her claim for benefits be 
approved, she was uncooperative in the sense that she was 
focused on her claim for benefits.  There is no indication 
that the appellant was uncooperative at the time of the 
December 2001 field investigation.  Given the length of time 
that had passed between the veteran's death and the December 
1993 field investigation, the fact that the circumstances 
surrounding the appellant's uncooperative nature at the time 
of the 1993 field investigation remain unclear, the fact that 
the appellant appears to have been cooperative at the time of 
the December 2001 field investigation, and the lack of 
evidence demonstrating specific knowledge on the part of the 
appellant that the statements or evidence submitted in 
support of her claim were false, the Board finds that the 
appellant's actions, when interpreted in light of the 
evidence of record, fall short of knowingly making or causing 
a fraud.  While there is some evidence suggestive of fraud, 
there is also evidence against a finding of fraud.  The Board 
therefore finds that there is insufficient evidence to 
establish beyond a reasonable doubt that the appellant 
knowingly submitted fraudulent evidence in support of her 
claim for VA benefits.   

The evidence as a whole does not clearly show the appellant 
to be a completely innocent party.  However, after balancing 
all of the evidence pertinent to her intent, the Board is 
unable to find that her actions constituted fraud beyond a 
reasonable doubt.  Because forfeiture cases must be 
adjudicated according to this high standard, the Board 
concludes that the criteria for forfeiture have not been met.

Duties to Notify and Assist the Appellant

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA duties to notify and assist the 
appellant have been satisfied is not required.  See 38 
U.S.C.A. § 5103, 5103A; 38 C.F.R. § 3.159.  The Board finds 
that no further notification or assistance is necessary, and 
that deciding the appeal at this time is not prejudicial to 
the appellant.


ORDER

As forfeiture of the veteran's rights to VA benefits under 
the provisions of 38 U.S.C.A. § 6103(a) is improper, 
reinstatement of benefits is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


